PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Nicholas O’Leary, et al. 
Application No. 16/307,929
Filed: December 6, 2018
For: PERFUMING COMPOSITIONS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed June 22, 2022, to revive the above-identified 
application under the unintentional provisions of 37 CFR 1.137(a).

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before June 7, 2022, as required by the Notice of Allowance and Fee(s) Due mailed March 7, 2022, which set a period for reply of three (3) months. Accordingly, the abandonment of this application is June 8, 2022.  A Notice of Abandonment was mailed on June 22, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of the $1,200.00 issue fee; (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.  

This application is being referred to Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  Telephone inquiries related to processing as a patent should be directed to (571) 
272-4200.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions


cc:	Raymond Chung
	Firmenich, Inc. 
	250 Plainsboro Rd.
	Plainsboro, NJ 08536